DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114 & Status
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 5/26/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 3/31/22 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on 5/26/22 has been entered. 

3.  An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR §1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorizations for this Examiner’s amendment were given by applicant’s representative, Jessica Babad, on 6/9/22 and 6/13/22. 

4.  Applicant has cumulatively cancelled claims 1-20, 22, 25, 29, 31, 35, 36 and 38.  In view of the Examiner amendment described below, which resulted from the 6/7/22 interview of record, claims 21, 23, 24, 26-28, 30, 32-34, 37, 39 and 40 are allowed over the prior art of record.  The previous prior art claim rejections under §35 USC §103 and the claim objections are withdrawn. 
	The previous prior art rejections are withdrawn since the prior art of record appears to not explicitly disclose at the now-recited (regarding claim 21, where independent claims 28 and 34 include substantially the features of claim 21) combination of limitations  that includes: 
physically connecting the connector attachment to a mobile device; 
recognizing, by a server, at least one of a phone number of the mobile device and a token chip number of the token; and 
in response to the recognition, at least one of loading and unloading the token with funds representing a monetary value in an online master account, wherein the loading and unloading is via user input to an input device of the mobile device instructing the token and the online master account to transfer funds representing monetary value therebetween. 

5.  The claims are amended by the examiner as follows (in view of the most recent entered claim set of 5/26/22): 
	21. (Amended) A method comprising:
providing a token embedded within a connector attachment;
physically connecting the connector attachment to a mobile device;
[[manipulating the mobile device;]]
recognizing, by a server, at least one of a phone number of the mobile device and a token chip number of the token; and 
in response to the recognition, at least one of loading and unloading the token with funds representing a monetary value in an online master account, wherein the loading and unloading is via user input to an input device[[the manipulation of a keyboard]] of the mobile device instructing the token and the online master account to transfer funds representing monetary value therebetween. 

22. (Canceled) 

23. (Amended) The method of claim [[22]]21, wherein: 
in a case of physically connecting the connector attachment to the mobile device,
receiving a mobile plug of the connector attachment in a port of the mobile device[[; and 
in a case of wirelessly connecting the connector attachment to the mobile device, executing one of: near field communication protocols, Bluetooth communication protocols, Bluetooth LE communication protocols, radio frequency communication protocols, and audio frequency communication protocols]]. 

24. (Amended) The method of claim 21, wherein user input to[[manipulating]] the mobile device further comprises: 
executing one of a message or call to the server. 

25. (Canceled) 

26. (Previously presented) The method of claim 21, wherein the funds loaded on the token are fiat currency. 

27. (Previously presented) The method of claim 21, wherein access to the token is based on an identity authentication element. 

28. (Amended) An apparatus comprising: 
	a connector attachment; and 
a token embedded within the connector attachment, wherein the token includes a token chip number and the connector attachment is adapted to physically connect to a mobile device, and in response to recognition of the token chip number while the connector attachment is connected to the mobile device at least one of load and unload the token with funds representing a monetary value that are in an online master account, wherein loading and unloading is via user input to an input device of[[manipulation of a keyboard of]] the mobile device instructing the token and the online master account to transfer funds representing monetary value therebetween. 

29. (Canceled) 

30. (Amended) The apparatus of claim [[29]]28, wherein:
the physical connection of the connector attachment to the mobile device further
comprises a mobile plug on the connector attachment, wherein the mobile plug is operative to be received in a port of the mobile device[[; and 
	the wireless connection is one of: near field communication protocols, Bluetooth communication protocols, Bluetooth LE communication protocols, radio frequency communication protocols, and audio frequency communication protocols]]. 

31. (Canceled) 

32. (Previously presented) The apparatus of claim 28, wherein the funds loaded on the token are fiat currency. 

33. (Previously presented) The apparatus of claim 28, wherein access to the token is based on an identity authentication element. 

34. (Amended) A system comprising: 
a memory storing program instructions; 
a connector attachment including an embedded token; and 
a processor in communication with the memory and configured to execute the program instructions to: 
[[provide a token embedded within a connector attachment;]] 
receive user input to an input device[[manipulation]] of a mobile device that is physically connected to the[[a]] connector attachment[[, wherein the connector attachment includes a token]]; 
recognize, by a server, at least one of a phone number of the mobile device and a token chip number of the token; and 
in response to the recognition, at least one of load and unload the token with a value that are in an online master account, wherein the loading and unloading is via user input to the input device of[[the manipulation of a keyboard of]] the mobile device instructing the token and the online master account to transfer funds representing value therebetween. 

35-36. (Canceled)

37. (Amended) The system of claim 34, wherein user input to [[manipulation of]] the mobile device further comprises execution of one of a message or call to the server. 

38. (Canceled) 

39. (Previously presented) The system of claim 34, wherein the funds loaded on the token are fiat currency. 

40. (Previously presented) The system of claim 34, wherein access to the token is based on an identity authentication element. 

6.  The following is an examiner’s statement of reasons for allowance over the prior art: 
As stated above, the prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 21 (where independent claims 28 and 34 include substantially the features of claim 21): 
physically connecting the connector attachment to a mobile device; 
recognizing, by a server, at least one of a phone number of the mobile device and a token chip number of the token; and 
in response to the recognition, at least one of loading and unloading the token with funds representing a monetary value in an online master account, wherein the loading and unloading is via user input to an input device of the mobile device instructing the token and the online master account to transfer funds representing monetary value therebetween. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Monday - Friday 8am – 4pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696